EX-10 3 ex103.htm
Exhibit 10.3
SECOND AMENDMENT TO LEASE AGREEMENT
     THIS AMENDMENT is made as of the 29th day of March, 2006 (“Effective
Date”), by and between DAYTONA INTERNATIONAL SPEEDWAY, LLC, a Delaware limited
liability company, (which for consistency of terminology with the Underlying
Lease will be referred to in this Second Amendment as “Corporation”) as the
assignee of INTERNATIONAL SPEEDWAY CORPORATION, formerly known as DAYTONA
INTERNATIONAL SPEEDWAY CORPORATION, formerly known as BILL FRANCE RACING, INC.
and DAYTONA BEACH RACING AND RECREATIONAL FACILITIES DISTRICT, a Florida
independent special district, created by special act and codified by
Chapter 2002-338 (“District”).
WITNESSETH:
     WHEREAS, the District and The City of Daytona Beach, Florida (the “City”)
entered into that certain Lease, dated the 29th day of December, 1955
(“Underlying Lease”), providing for the District’s use of the real property
described therein (“Underlying Leased Land”), commencing on January 1, 1956 and
terminating on December 31, 2054;
     WHEREAS, the City transferred its ownership interest in the Underlying
Leased Land and its interest under the Underlying Lease in its entirety to
Volusia County, Florida (the “County”);
     WHEREAS, in or about 1955, the District purchased approximately 73 acres of
real property adjacent to or near the Underlying Leased Property (“District
Property”; collectively, with the Underlying Leased Property, referred to as the
“Property”);
     WHEREAS, the District and the Corporation’s assignor and predecessor in
interest entered into that certain Agreement, dated the 8th day of
November 1957, which was amended by that certain Amendment to Lease Agreement,
dated the 26th day of July, 1994 (collectively, the “Lease”) for the
Corporation’s lease of the Property through November 7, 2032, after the exercise
of all of the Corporation’s rights to extend;
     WHEREAS, in July, 2005, the Corporation offered to increase the annual rent
payments to the District under the Lease, in exchange for an amendment which
would extend the Lease through November 7, 2054 (“Expiration Date”);
     WHEREAS, District and Corporation are willing to continue their
landlord-tenant relationship through and including the Expiration Date and
desire to amend the Lease as provided herein.
     NOW, THEREFORE, for and in consideration of the mutual promises and
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties covenant
and agree to amend the Lease, as follows:
     1.      All defined terms used herein and not otherwise defined herein
shall have the meaning ascribed to them in the Lease.
     2.      The first paragraph following the two-paragraph, legal description
of PARCEL 3 on Page 3 of Section I of the Lease is hereby deleted in its
entirety and the following inserted:

    “TO HAVE AND TO HOLD the same, with all rights, privileges, easements and
appurtenances thereunto attaching and belonging unto the said Corporation for
and during the term of fifty (50) years, commencing on the 8th day of November
A.D., 1957, and ending on the 7th day of November, 2007, with a continuing
extension commencing on the 8th day of November, 2007, and

1

    ending on the 7th day of November, 2054, (“Expiration Date”) the said
Corporation, its successors and assigns paying rent therefor and yielding
possession thereof as hereinafter provided.”

     3.      The second paragraph of the portion of Section I, entitled “RENT”,
of the Lease is hereby deleted in its entirety, without affecting any rights
already exercised including without limitation the Corporation’s exercise of the
option to extend the term of the Lease through November 7, 2032, and the
following inserted:

    RENT. Notwithstanding the provisions provided in the foregoing paragraph and
in lieu of contradictory payment obligations, the Corporation shall pay (a) Ten
Thousand Dollars ($10,000) plus sales tax on the rental payment as required by
law, if applicable (“Sales Tax”), originally due on November 8, 2006, for the
Corporation’s possession of the property through November 7, 2006, on March 29,
2006; (b) Five Hundred Thousand Dollars ($500,000) plus Sales Tax, on March 29,
2006, for the Corporation’s possession of the property from November 8, 2006,
through November 30, 2007; (c) such amounts as are provided in Exhibit “A”,
which is attached hereto and incorporated herein by reference as if restated in
its entirety, plus Sales Tax on December 1st of each applicable lease year
through the Expiration Date., for the Corporation’s possession of the property
for the upcoming twelve (12) month period. Such rental payments for the
leasehold interest are deemed to be fair and practicable consistent with the
District’s enabling legislation.

     4.      Subsection (E) of the portion of the Lease entitled GENERAL is
hereby deleted in its entirety and intentionally left blank hereafter.
     5.      A new Subsection (F) of the portion of the Lease entitled GENERAL
is hereby added as follows:

    (F)     The Corporation covenants and agrees to use reasonable efforts to
assist the District with marketing and promotional activities and initiatives
supporting the District’s use of the demised property as contemplated herein.
Reasonable efforts shall not include any activity which would have an out of
pocket expense to the Corporation or interfere with or conflict with the
Corporation’s plans for use of the demised premises or the actual use thereof.
The District shall provide Corporation with timely written request(s) of any
marketing, promotional activities, or initiatives for which the District is
seeking Corporation’s assistance. The remedy for breach of this provision shall
not include termination of the Lease as amended.

     6.      The nine (9) paragraphs that comprise subsection (A) of the portion
of the Lease entitled DISTRICT USE are hereby deleted in their entirety and the
following inserted:

    (A)     Authorized Use for Car Shows. The District shall have the right to
use the grandstands, parking area, and race course or race courses, including
but not restricted to the area within the

2

    race course or race courses as they may be configured from time to time (for
purposes of this subsection (A), hereafter referred to as the “Show Area”), for
the purpose of conducting Car Shows, which shall mean antique, classic,
collector and custom automobile shows consistent with the District’s practices
prior to this Amendment, including but not limited to size and scope (i.e.,
Turkey Run and Spring Daytona Beach), and including but not limited to the right
to charge admissions and to control egress and ingress (“Car Shows”). The
District may conduct the Car Shows during two (2) separate periods of up to
eleven (11) days each, presently contemplated to be in and around the fourth
(4th) week in March and in, around and including the week of Thanksgiving each
year. At least twelve (12) months prior to each 11-day period, the District and
Corporation shall reasonably agree on the exact dates of the District’s use of
the Show Area as well as any utilities, services or logistical assistance to be
provided by Corporation. The Corporation shall grant access to the Show Area and
acknowledges that it has no ownership of the Car Show(s) in the Show Area,
including without limitation the intellectual property of the Car Show(s).
However, such ownership by the District shall not extend to any intellectual
property owned or controlled by the Corporation.       Additional Use(s). In
addition to the foregoing and as limited by the terms hereof, the District shall
have the right to use the Show Area for all proper public uses and purposes
(“Additional Use(s)”) for periods aggregating up to eight (8) days in each Lease
year hereafter and during the term of this agreement, on dates and for terms
when the Show Area or any such part thereof desired by the District for the
Additional Uses is not being used by the Corporation, and the use of any such
part of the facility on any such date or for any such term does not unreasonably
interfere with or conflict with the Corporation’s plans therefor or use thereof.
The Corporation shall grant access to the Show Area and acknowledges that it has
no ownership of the Authorized Use(s) in the Show Area, including without
limitation the intellectual property of the Additional Use(s). However, such
ownership by the District shall not extend to any intellectual property owned or
controlled by the Corporation.       It is intended that at all times when the
grandstands, parking areas or race course or courses or any part thereof is
(a) not being utilized by the Corporation, and (b) subject to other restrictions
of Additional Use(s) set forth herein, such part or parts of the said facility
as is herein made available to the District, shall be available to the District
for all proper public uses and purposes, including the Authorized Use(s), for
periods totaling no more than thirty (30) days in each Lease year.       The
District’s rights to use the Show Area for the Car Shows or the Additional Uses
shall not be assigned or transferred to any other

3

    person or entity without the express written consent of the Corporation,
which shall not be unreasonably withheld. Any attempted assignment or transfer
without the express written consent of the Corporation shall be null and void.  
    Use Limitation on Additional Use(s). For the Additional Use(s), the District
shall not use nor permit any part of the Show Area to be used for motorized
races, motorized exhibits, motorized exhibitions and displays, and motorized
shows, including but not limited to motor vehicular races, motor vehicle thrill
shows and other motor vehicle attractions and exhibitions, contests,
demonstrations and events of like nature, of every kind and description,
excepting only that this prohibition shall not apply to isolated attractions of
a motorized nature operated as a side show and a part of and in connection with
circuses, carnivals, fairs, festivals, and other such events of a temporary
nature only, and so long as the same are not the primary event or attraction
offered or staged.       Notice Requirement for Additional Use(s). At least six
(6) months prior to any Additional Use by the District, the District shall
provide the Corporation with a written request to use all or a portion of the
Show Area, with such notice outlining the intended Additional Use(s), as well as
the dates of such intended Additional Use(s). If the aggregate of all such dates
of the Authorized Use for Car Shows and Additional Uses does not total thirty
days, then the District shall have the opportunity of adding additional dates
and terms by providing notice as contemplated for Additional Use(s) herein,
until such total use equals thirty (30) days, subject to the all restrictions
and requirements herein.       Corporation’s Rights as to Additional Use(s). It
is fully understood and agreed that any Additional Use(s) or any dates for
Additional Use(s) requested in writing by the District which conflict with
events or uses previously scheduled or planned by the Corporation may be
rejected by the Corporation by written notice to the District given on or before
the expiration of thirty (30) days after receipt of such written request from
the District. If the Corporation does not respond to the District within thirty
(30) days of receipt of the written request, said request shall be deemed
rejected by Corporation.

     7.      If the County extends the term of the Underlying Lease or sells or
otherwise transfers the Underlying Leased Land to the District (“Trigger
Event”), the District covenants and agrees to negotiate with the Corporation, in
good faith, before agreeing to negotiate with any other party, on the extension
of the term of the Lease or the sale or other disposition of any other property
rights the District may have with regard to the Property for a period of ninety
(90) days commencing on the date of the Trigger Event (“Exclusive Negotiation
Period”). The Exclusive Negotiation Period will terminate in the event the
District has no property rights with respect to the Underlying Leased Land.
Nothing herein shall be construed as amending the Underlying Lease with the
County or as binding

4

the County in any form or fashion or as requiring the District to take any
action in regards to its rights under the Underlying Lease.
     8.      The District and Corporation each represent and warrant to the
other, (a) that each party is authorized and empowered to enter into this
Amendment, (b) that the terms hereof, and the Lease, as amended, shall be
binding upon them, and (c) that except for this agreement and the amendment
reflected in the recitals above, the Lease is unchanged.
     9.      Attached hereto as Exhibit “B”, solely as a means of clarification,
is a copy of the Lease with references to the amendments contemplated in the
foregoing Paragraphs 2 through 5. Exhibit “B” is expressly not incorporated
herein by reference.
     10.      Except as otherwise provided in the Lease, if breach of any
provision covered by this Amendment shall at any time be made by Corporation,
the District shall provide written notice of breach to Corporation and the
Corporation shall have ninety (90) days from receipt of such written notice to
cure said breach.
     11.      During the Car Show(s) and/or Additional Use(s) events, District
and Corporation shall enter into a supplemental agreement commensurate with
practices prior to this. Said agreement shall provide for any utilities,
services or logistical assistance to be provided by Corporation indemnification,
insurance, representations and warrants. Copy of sample agreement is attached
hereto as Exhibit C and is made a part hereof.
     12.      Whenever possible, each provision of this Amendment shall be
interpreted in such a manner as to be valid and effective under applicable law;
however, if any material provision of this Amendment (including but not limited
to the amended rental payment amount and/or the amended Expiration Date) shall
be invalid or prohibited for any reason, then the Lease as in effect prior to
this Amendment shall be reinstated.
     13.      This Amendment shall be effective as between the parties as of the
Effective Date. This Amendment and the documents contemplated by it record the
final, complete, and exclusive understanding between the parties hereto
regarding the amendments to the Lease. To the extent of a conflict between the
terms of the Lease and this Amendment, the terms of this Amendment shall
control. Except as amended and modified by this Amendment, all other terms of
the Lease remain in full force and effect, in accordance with its respective
terms.
[Signature Page to Follow this Page]
[Remainder of Page Intentionally Left Blank]

5

     IN WITNESS WHEREOF, the undersigned have executed this Amendment to Lease
as of the day and year first above written.

      DAYTONA BEACH RACING AND
RECREATIONAL FACILITIES DISTRICT    DAYTONA INTERNATIONAL
SPEEDWAY, LLC
 
   
/s/ Fred Thellman
  /s/ William C. France
 
 
 
By: Fred Thellman, as Chairman 
  By: William C. France, Authorized 
Date: March 29, 2006 
  Representative 
 
  Date: March 29, 2006 
 
   
/s/ Baron H. “Bud” Asher
  /s/ James C. France
 
 
 
By: Baron H. “Bud” Asher, as Vice-Chairman 
  By: James C. France, Authorized
Representative 
Date: March 29, 2006 
  Date: March 29, 2006 
 
   
/s/ Herbert Sussman 
  /s/ Lesa France Kennedy 
 
 
 
By: Herbert Sussman, as Commissioner 
  By: Lesa France Kennedy, Authorized 
Date: March 29, 2006 
  Representative 
 
  Date: March 29, 2006 
 
   
/s/ Irvin White 
  /s/ Brian Z. France 
 
 
 
By: Irvin White, as Commissioner 
  By: Brain Z. France, Authorized 
Date: March 29, 2006
  Representative 
 
  Date: March 29, 2006
 
   
/s/ George D. Anderson 
   
 
   
By: George D. Anderson, as Commissioner 
   
Date: March 29, 2006 
   

6